EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 33-35, 38-42, 44, 45, 52, 53, 55-59 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 46,  61, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 46, 61, require all the limitations of an allowable product claim, and claims 43, 47-51, 54, 60, 62-64 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I-VIII as set forth in the Office action mailed on 9/24/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 33-35, 38-42, 44-46, 52, 53, 55-59, 61 are allowed. 

Authorization for this examiner’s amendment was given in an interview with Geoffrey Zelley on 4/9/2021.

The application has been amended as follows: 
In the claims: 
33. (Currently Amended) A composition comprising:
A)    a first component being microcapsules consisting of at least one fat-soluble active substance selected from a vitamin K compound or a provitamin or a prodrug of a vitamin K compound embedded in a matrix comprising a hydrocolloid and optionally one or more other matrix components; and
B)    a separate second component being at least one dietary mineral, wherein the dietary mineral is selected from a calcium salt,  a magnesium salt, calcium carbonate or magnesium oxide.
36-37 (canceled). 
43 (canceled).
47-51(canceled).
54 (canceled).
60 (canceled).
62-64 (canceled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches compositions comprising vitamin K and a dietary mineral selected from those claimed, as well as microcapsules of vitamin K, the art does not reasonably suggest a composition comprising a first component wherein the vitamin K is in a microcapsule and a second separate component comprising a dietary mineral selected from a calcium salt, a magnesium salt, calcium carbonate or magnesium oxide.  Applicant’s specification has demonstrated that in a composition comprising vitamin K and the dietary minerals as claimed, the minerals degrade vitamin K; without encapsulating the vitamin K before combining with the dietary minerals they find that the minerals greatly reduce the stability of vitamin K in the composition.  It was not expected that the claimed dietary minerals when combined or mixed in compositions with vitamin K would greatly reduce stability of the vitamin in the composition. Therefore, applicants have provided unexpected results showing the improved stability of compositions comprising microcapsules of vitamin K with a separate dietary mineral component. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAEYOON KIM/Primary Examiner, Art Unit 1632